reason," to do so by demonstrating that the plea was not entered
                knowingly, voluntarily, and intelligently. Crawford v. State, 117 Nev. 718,
                721-22, 30 P.3d 1123, 1125-26 (2001). Because Fisher does not allege, and
                the record does not demonstrate, that the constitutional violation which
                occurred prior to his guilty plea affected the knowing, voluntary, or
                intelligent nature of the plea, we conclude that this claim lacks merit.
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED. 1



                                                         fc--Lt
                                                  Hardesty



                                                  Parraguirre


                                                                                  J.




                cc: Hon. Douglas W. Herndon, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

                      'The fast track response does not comply with NRAP 3C(h)(1) and
                NRAP 32(a)(4) because the text is not double-spaced. Counsel for the
                State is cautioned that the failure to comply with the briefing
                requirements in the future may result in the imposition of sanctions. See
                NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A